Citation Nr: 1828132	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-44 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for kidney cancer.

2. Entitlement to service connection for breast cancer.

3. Entitlement to service connection for liver cancer.


REPRESENTATION

Veteran represented by:	George Slotnick, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1978 and from September 1994 to April 1995 with subsequent service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

In October 2017, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above as her representative pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in October 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran seeks service connection for kidney cancer, breast cancer, and liver cancer.  Specifically, the Veteran contends that her kidney cancer, breast cancer, and liver cancer resulted from exposure to asbestos in Panama and Van Nuys, California.  Alternately, the Veteran contends that her kidney cancer, breast cancer, and liver cancer resulted from exposure to carcinogens/other cancer causing agents in Alexandria, Egypt.  

The Veteran's medical records document diagnoses and treatment of right breast ductal carcinoma, renal cell carcinoma, and liver metastasis.  The Veteran's military personnel records document military occupational specialties (MOS) of communications systems operations, management specialist, and craftsman.  These MOS are recognized as having "minimal" probability of exposure to asbestos.  See VBA Manual M21-1, IV.ii.1.I.3.c. However, the Veteran has alleged that the floors located in the building in which she worked during service were pulled up to reveal asbestos.  See October 2017 Hearing Transcript.  The Veteran further alleged that she continued working in the building for five or six years.  Accordingly, the Board finds that the record contains satisfactory evidence of asbestos exposure and an associated disease to trigger VA's duty to provide an examination.  VBA Manual M21-1, IV.ii.1.I.3.e (asbestos exposure is conceded for the limited purpose of providing an examination in cases where the Veteran is recognized as having a MOS with a minimal probability of asbestos exposure). 

On remand, an examination should be scheduled to determine the nature and etiology of the kidney cancer, breast cancer, and liver cancer.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, as previously stated, the Veteran alternately contends that her kidney cancer, breast cancer, and liver cancer resulted from exposure to carcinogens/other cancer causing agents during service in Alexandria, Egypt.  The Veteran testified during the October 2017 Board hearing that she had been in contact with carcinogens in the air, sand, and water.  However, the specific chemicals to which the Veteran was exposed have not been identified.  Therefore, before scheduling the Veteran for an examination, all attempts should be made to identify what chemicals the Veteran was exposed to. 

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's periods of service, to include a list of her dates of ACDUTRA and INACDUTRA service. The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran and her representative notified of such.

2. The AOJ should request that the Veteran identify any chemicals, besides asbestos, that she was exposed to during service that she believes resulted in kidney cancer, breast cancer, and/or liver cancer.

The AOJ should also perform all development necessary to verify the Veteran's possible exposure to chemicals, besides asbestos, during service.

3. Request that the Veteran provide or authorize VA to obtain records of her relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

4. After completing the above development (to the extent possible), schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's kidney cancer, breast cancer, and liver cancer. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disabilities, including the Veteran's competent account of her symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's kidney cancer was incurred in or otherwise related to service?  The examiner is asked to specifically address the Veteran's contention that she was exposed to asbestos and other chemicals during service.  The examiner is also asked to address the Veteran's complaint of right flank pelvic pain and possible kidney infection in October 1994.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's breast cancer was incurred in or otherwise related to service? The examiner is asked to specifically address the Veteran's contention that she was exposed to asbestos and other chemicals during service.

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's liver cancer was incurred in or otherwise related to service? The examiner is asked to specifically address the Veteran's contention that she was exposed to asbestos and other chemicals during service. The examiner is also asked to address the Veteran's complaint of right flank pelvic pain and possible kidney infection in October 1994.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


